DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 02/01/2022.
Claims 6-7 and 12-15 have been canceled and claims 1-5 and 8-11 have been amended.  Claims 1-5 and 8-11 are currently pending.

Allowable Subject Matter
Claims 1-5 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an automated teller machine comprising each and every one of the following limitations:
An output compartment for the output of notes of value;
A closing element which, in a closed state, closes the output compartment;
An output area which is delimited by a first delimiting element and at least a delimiting element and the closing element when the closing element is in the closed state;
An arrangement for monitoring the output area with at least one sensor unit to detect an element arranged in the output area
Wherein the at least one sensor unit includes:
A transmitter configured to emit at least one of ultrasound waves and a light beam.

A receiving configured to receive reflected at least one of ultrasonic waves and the light beam;
Wherein the reflector element is one of arranged on the closing element or formed by the closing element.
Claims 2-5 and 8-11 depend from claim 1 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAURA A GUDORF/           Primary Examiner, Art Unit 2876